Cobb, P. J.
No error of law was complained of. The questions as to the diligence of the plaintiff and the negligence of the defendant were peculiarly for solution by the jury. While there were serious conflicts in the evidence, the verdict was not entirely unsupported on any of the material issues,' which were resolved in favor of the plaintiff., The discretion of the judge, exercised in refusing to grant a new trial, .will not be interfered with.

Judgment affirmed.


Fish, O'. J., absent. The other .Justices concur.